Parker J.
We are of opinion that this case does not show an absenting of himself by the husband within the meaning of the statute.
The statute intended such an absence as to leave the wife without the means of compelling the husband to provide for her support.
But in this case her means are ample. As he refuses to support her he furnishes her with his credit, and any other person may provide her with necessaries and have a valid claim against him for the amount. 2 Strange, 1214, Bolton v. Prentice; 4 Burr. 2177, Thompson v. Hervey; 1 Ld. Raym. 444; 2 ditto, 1006; 12 Johns. 295, M'Gahay v. Williams; ditto, 248, Lockwood v. Thomas. And as he is within the State, and possessed of sufficient property, the remedy is of course plain and effectual.

Libel dismissed.